Citation Nr: 1531313	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-47 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Veteran represented by:	Lawrence S. Kibler, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active service from October 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2013.  This matter was originally on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a low back disability that he claims stems from an injury sustained during service.  

The Board remanded this case in May 2013 for additional development.  Namely, to obtain relevant medical records dated prior to service pertaining to a low back disorder and those after service not already in the claims file including records of Dr. Frank dating from 1984; obtain VA treatment records from the VA Medical Center in Gainesville, Florida since December 2008; and provide the Veteran with a VA spine examination.  With respect to the spine examination, the Board specifically instructed that the claims folder must be reviewed in conjunction with the examination.  

A January 29, 2015 VA medical opinion was obtained; however, the examiner noted that because the existing medical evidence provided sufficient information on which to prepare the Disability Benefits Questionnaire, an in-person examination would likely provide no additional relevant evidence.  The examiner also noted that the VA claims file was not reviewed; instead the examiner reviewed the military service treatment records and VA treatment records.  The VA examiner noted there was no objective evidence that the Veteran was medically treated for a chronic low back condition until 1989 and that history of injury post service was unknown.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  Further development is, therefore, needed in light of this Stegall violation.

Service treatment records indicate that on the Report of Medical Examination in August 1968 for the purpose of enlistment in the United States Marine Corps, the Veteran's spine was noted to be normal; however, in the note section for describing abnormalities in detail, the examiner noted, "low back pain - pain after driving ... saw doctor once ... no objective findings."  In addition, the examiner noted "low back pain (mild) ND" under the note section for significant or interval history.  Further, on the Report of Medical History completed by the Veteran in conjunction with his enlistment physical, he checked the "yes" box indicating he had had recurrent back pain.  The section for the physician's summary and elaboration of pertinent data noted "back - after driving & heavy lifting (strain) relieved with rest."

Service treatment records confirm that in November 1968 during boot camp at Parris Island, South Carolina, the Veteran complained of pain in his back when doing physical training or walking.  Examination demonstrated pain to palpation of the lower left back.  The Veteran stated that he had a history of back trouble but that civilian doctors had never told him what was wrong with his back and never prescribed any medication but did tell him that it could be corrected by surgery.  The Veteran was prescribed analgesic balm, whirlpool twice daily, forty-eight hour light duty, and aspirin.

On the Report of Medical Examination in May 1970 for the purpose of release from active duty, the Veteran's spine was noted to be normal.  

At the June 2008 VA examination, the Veteran reported that when in Vietnam, he was up on an electrical pole when he was shot at by a sniper.  He stated that the bullet hit the pole and that he slid down the pole and that his harness caught on the pole jerking against his back.  In his Notice of Disagreement, received by VA in June 2009, the Veteran's stated that back strain was incorrect.  The Veteran reported that he injured his back while on active duty with the Marines in Viet Nam.  The Veteran stated that his injury occurred when he initiated a combat jump from a thirty-foot power pole to avoid enemy sniper fire and his waist safety belt affixed covering the lower portion of the back area caused lumbar and sacral disc herniations at L5-S1 and L4 and L3 vertebras.  

The Board notes that the Veteran's original application for compensation received in June 1970, just one month after his discharge from service, noted a back injury during basic training in October 1968 at Parris Island.  At the VA examination conducted in August 1970, just three months after his discharge from service, the Veteran reported that in November 1968 during basic training at Parris Island during a run, he suddenly felt a sharp pain in his lower left back, he was treated as an outpatient with physio-therapy, that he was alright for eight to ten months and returned on and off.  The Veteran reported that the pains persisted on and off to date and were not affected by weather.  

The Veteran's statement in his original application as well as his report to the VA examiner in August 1970 are inconsistent with his current assertion that he injured his back during combat in Vietnam because it is reasonable to conclude that if he believed that he had injured his back in Vietnam, he would have noted it on his original application and reported it to the examiner just months after his discharge from service instead of stating that he hurt his back in boot camp.  As such, it is clear to the Board that the Veteran's assertions that he injured his back during combat in Vietnam are not credible.

It is also clear upon review of the record that the Veteran suffered significant intervening injuries to his back following his separation from service.  Records from the Social Security Administration indicate multiple post-service back injuries.  Of particular interest is an August 1991 letter from Dr. Carr to the Health Services Division at the Veteran's place of employment which notes that the Veteran "reported no prior traumatic episodes of significance, nor neurological difficulties to his lower extremities, other than those which were the result of multiple traumatic insults to his low back region which had occurred during the course of his employment, in particular the accident of 1/9/91."

Thus, it is the Board's opinion that the Veteran be provided an additional VA examination by a physician to determine whether the Veteran has a current low back disability which is related to his active duty service.

With respect to the TDIU claim, such claim is dependent upon the degree of impairment from service-connected disabilities.  The appeal for that benefit cannot therefore be resolved until there is a determination of exactly what disabilities are service-connected, and ratings assigned.  As there remains an open claim with regards to the back, remand of the inextricably intertwined TDIU claim is required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Similarly, entitlement to education benefits under 38 U.S.C.A. Chapter 35 is found when service-connected disabilities result in a total schedular evaluation or award of TDIU.  It is also therefore inextricably intertwined with the other open claim, and must be remanded pending its resolution.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his low back that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA spine examination by a physician.  The physician is to be provided access to Virtual VA and VBMS.  The physician must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The physician should identify all current chronic low back disorders.  For each low back diagnosis made, the physician should provide an opinion regarding the following: 

a)  Is there clear and unmistakable (undebatable) evidence that a low back disability preexisted the Veteran's active duty service?  

b)  If a back disability clearly and unmistakably preexisted service, is there clear and unmistakable (undebatable) evidence that the disability was not aggravated by service beyond its natural progression?  Consideration must be given to the Veteran's injury in November 1968.

c) If a back disability is not found to have clearly and unmistakably preexisted service, or if it is not clear and unmistakable that a preexisting disability was not aggravated during service, is it at least as likely as not (a degree of probability of 50 percent or higher) that a current low back disability had its onset during the Veteran's period of active duty.

d) For this question only, please assume the report of back pain noted on the entrance examination represented a pre-existing low back disability.  Is it at least as likely as not that the disability was aggravated (permanently increased in severity) beyond the natural progress of the disease during service?

The physician is asked to discuss medically known or theoretical causes of the Veteran's diagnosed back disorders in determining the likelihood that any current back disorder was caused by his claimed in-service injury as opposed to some other cause. 

If it is the physician's opinion that the current back disability is attributable to intervening back injuries, the physician should explain why none of the current back disabilities would be attributable to the in-service back injury.  

 Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



